           Case 5:20-cv-01153-J Document 97 Filed 09/09/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA

JIMMY LEVI GAUTHIER,                              )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )      Case No. CIV-20-1153-J
                                                  )
GARRETT HUNT, et. al.,                            )
                                                  )
               Defendants.                        )

                                             ORDER

       This matter was referred for initial proceedings to United States Magistrate Judge Gary M.

Purcell consistent with 28 U.S.C. § 636(b)(1)(B), (C) and currently pending is his Third

Supplemental Report and Recommendation. [Doc. No. 80]. Judge Purcell has recommended the

Court deny Plaintiff’s second motion for summary judgment wherein he seeks summary judgment,

a judgment on the pleadings, and default judgment against various Defendants. [Doc. No. 78].

Despite being cautioned that he must file any objection no later than August 24, 2021, Plaintiff did

not object and has waived his right to appellate review of the factual and legal issues addressed in

the Third Supplement Report and Recommendation. See Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010).

       Accordingly, the Court ADOPTS the Third Supplemental Report and Recommendation

[Doc. No. 80] and DENIES Plaintiff’s second motion for summary judgment [Doc. No. 78]. This

matter continues to be referred to United States Magistrate Judge Gary M. Purcell.
   Case 5:20-cv-01153-J Document 97 Filed 09/09/21 Page 2 of 2




IT IS SO ORDERED this 9th day of September, 2021.




                                    2
